Eschweiler, J.
Appellants complain, and we are satisfied properly so, of the finding by the trial court to the effect that the oral contract in April, 1920, provided that when one half of the purchase price was paid the sixty acres should be deeded to the plaintiff, and he was thereupon to give a mortgage for the balance.
We find no testimony in the record to warrant such finding. The plaintiff himself testified that nothing was said about giving a mortgage. This erroneous finding, however, cannot affect the result.
It is conceded that the defendant father bought the 120 acres for the purpose of having each of the two boys acquire a sixty-acre farm, and that the $14,600 purchase price was to be adjusted, as between the two boys, by Frank paying $8,000 and Hector $6,000.
The only material dispute arises upon the.somewhat indefinite claim of the defendant that no deed was to be given by him to either of the boys until after full payment by them had been made of the $5,000 mortgage placed on the homestead in making the down payment on the 120 acres. Just how such payment was to be made and in what proportion between the two boys was not stated in his testimony. The *422defendant further conceded that he did not expect the plaintiff to pay the entire $5,000 homestead mortgage as a condition to being entitled to his sixty acres, but apparently he insisted that Hector must either undertake to discharge that mortgage in addition to or as part of his payment of the $6,600 purchase price, or in some manner compel Frank to assist in paying the mortgage. At the time of the trial Frank had paid nothing on account of-his purchase price of $8,000, while Hector was entitled to a credit of all but $1,880 of his purchase price of $6,600 and he having, in effect, reduced this homestead mortgage by $1,500.
Appellants contend that the oral contract between the father and the son, whatever it might have been, was too uncertain and indefinite to be enforced in equity.
We feel, however, that the plaintiff, having been induced to return home upon the promise of the father that he should have the sixty-acre farm; it being definitely understood that $6,600 was to be the purchase price; having been let into possession of the sixty acres by the father under and pursuant to some contract between them; and substantial payment having been made, the defendant ought not now to be heard to object to having the same enforced in a manner the most favorable to him of all possible alternatives. Such in effect was the judgment below, namely, that upon payment of the entire purchase price the plaintiff is entitled to his deed.
By the Court. — Judgment affirmed.